Citation Nr: 0904448	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  98-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1. Entitlement to an increased disability evaluation for the 
veteran's right lower thigh shell fragment wound residuals 
with Muscle Group XV injury, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased disability evaluation for the 
veteran's right popliteal space shell fragment wound 
residuals with Muscle Group XIII injury, currently evaluated 
as 10 percent disabling.

3. Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right foot shell fragment wound 
residuals with Muscle Group X injury for the period on and 
after December 23, 1945.

4. Entitlement to a compensable disability evaluation for the 
veteran's right lower extremity varicosities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1943 to December 
1945.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New York, New York, that denied the benefits sought 
on appeal.  

The muscle injury claims addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's varicose veins of the right leg are manifested 
by intermittent edema, aching, and fatigue in the leg after 
prolonged standing or walking.
CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no 
higher, for the veteran's varicose veins of the right leg 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of March 1946 granted service connection for the 
veteran's varicose veins and assigned a noncompensable 
rating.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran essentially contends he is entitled to an initial 
increased rating for his varicose veins of the right leg 
because the noncompensable rating currently assigned does not 
accurately reflect the severity of his disability.

The veteran is presently assigned a noncompensable evaluation 
pursuant to Diagnostic Code 7120.  Under that code, the next 
higher rating of 10 percent is warranted where the evidence 
demonstrates intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery. 

Here, the Board finds that a rating of 10 percent under DC 
7120 is warranted for the veteran's condition.  The evidence 
is replete with documentation of intermittent edema with 
aching and fatigue in the leg after prolonged standing or 
walking.  For example, at the August 2006 VA examination the 
veteran complained of pain, swelling, and the inability to 
walk far on the leg.  At a December 2002 VA examination, the 
veteran also complained of pain that is aggravated by walking 
or putting weight on the limb.  At a VA examination of 
November 2002 the veteran complained of swelling on the 
lateral side of his right leg and stated he could only stand 
for about an hour before needing to lie down.  At a VA 
examination of March 1999, the veteran complained of 
swelling, pain, and cramping on prolonged standing.  The 
Board finds the veteran is competent to describe the 
existence of this symptomatology.  Indeed, the United States 
Court of Appeals for the Federal Circuit recently emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence also 
supports the existence of intermittent edema.  For example, 
edema was not found at the VA examination of August 2006, but 
pitting edema was noted in a VA treatment note of November 
2005.  Edema of the extremities was also documented in a 
treatment note of April 2005 and in a VA examination of 
December 2002.  The Board notes that the veteran suffers from 
other service-connected disabilities affecting the right leg 
in addition to his varicose veins, including multiple muscle 
injuries and scars.  As it is impossible to determine from 
the evidence of record whether the veteran's symptoms of 
edema, aching, and fatigue are related only to his 
varicosities or whether some symptomatology may be attributed 
to these other disabilities, the benefit of the doubt must be 
afforded to the veteran.  A rating of 10 percent is justified 
based on the medical evidence of record.

A rating in excess of 10 percent, however, is not warranted.  
The next higher rating of 20 percent requires evidence of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Here, the file is simply devoid of any objective 
medical evidence about whether the veteran's edema is 
relieved by elevation or not.  The record indicates that 
elevation and compression stockings have been recommended to 
the veteran, but there is no evidence as to whether they are 
effective in relieving the veteran's edema.  While the Board 
notes that at the August 2006 VA examination the veteran 
reported that elevation is not useful, this is the first and 
only mention in this regard in the medical evidence, despite 
the many recommendations of VA physicians for the veteran to 
try elevation.  The Board does not find this single 
subjective statement carries great probative weight.  
Additionally, there is no evidence of stasis pigmentation or 
eczema.  

For all of these reasons, a 10 percent rating, but no higher, 
for the veteran's varicose veins of the right leg is 
justified.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2002 and October 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of October 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  Also, a 
letter of July 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  The Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims such as the varicose veins claim at bar.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the October 2002 
and October 2005 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's multiple statements, 
including those made to VA examiners, about the effect of his 
varicose veins on his daily life.  These statements indicate 
an awareness on the part of the veteran that information 
about such effects is necessary to substantiate a claim for a 
higher evaluation.  The Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for varicose veins under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements.
        
As for the third element, the July 2006 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the July 2006 notice letter also 
informs the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, this notice letter satisfies the fourth notification 
element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He had a 
personal hearing before the Board.  He has been afforded 
multiple VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

A disability rating of 10 percent, but no higher, for the 
veteran's varicose veins of the right leg is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets additional delay in 
the adjudication of this matter, the muscle injury claims 
cannot be properly decided based on the evidence currently of 
record.  In June 2005 this matter was remanded for additional 
development which included a VA muscle examination.  In 
August 2006 such an examination was conducted.  However, upon 
review, the Board finds the results of this examination 
insufficient, unacceptable, and contrary to the intent of the 
last remand.  The development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in the June 2005 remand, the reports of 
the multiple VA examination reports of record thus far had 
failed to separately evaluate the specific muscle groups 
affected by the veteran's right lower extremity shell 
fragment wound residuals, which include Muscle Group XIV, 
Muscle Group XIII, and Muscle Group X.  The information of 
record was simply not sufficient for rating these separate 
muscle groups.  In the absence of such evidence, the 
provisions of 38 C.F.R. §§ 4.55, 4.71a (2004) could not 
properly applied.

The August 2006 VA examination report similarly fails to 
provide evidence sufficient for rating the separate injuries 
to Muscle Group XIV, Muscle Group XIII, and Muscle Group X.  
Muscle Group X, for example, involves the feet, and while the 
August 2006 report contains a general status of the veteran's 
right foot, it contains no information about the muscular 
injury to the foot, which is at issue here.  For example, the 
report does not indicate whether there is loss of deep fascia 
or muscle substance, and does not provide information about 
the strength and endurance of the muscles.  This information 
is necessary to decide whether the veteran is entitled to a 
higher rating or not for his muscle injury.  Similarly, while 
it appears the examiner did make a distinguishing finding as 
to muscle strength in the hamstring muscles (Group XIII) and 
the quadriceps muscles (Group XV), the remainder of the 
objective findings fails to separately assess the functioning 
of these two muscle groups. For example, the report discusses 
the scar down the veteran's right leg, but does not explain 
the effect of this scar on each of the muscle groups.  The 
report does not state whether palpation shows loss of deep 
fascia or muscle substance, or flabby muscles in the wound 
area for each group, for example.  It does not address 
whether there is atrophy of these muscle groups, or how they 
perform in contraction.  All of this information is necessary 
to properly determine whether the veteran is entitled to a 
higher rating or not for his separate muscle injuries.  

The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  For rating evaluations "accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition."  38 C.F.R. § 4.1 (2005).  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(2007).  The Board finds that the information provided in the 
August 2006 report is insufficient for rating the separate 
muscle injuries to Muscle Group XIV, Muscle Group XIII, and 
Muscle Group X.

In addition, a nerves examination of July 2006 and an 
Addendum report of February 2008 indicate a sensory nerve 
deficit due to the veteran's muscle injuries.  While 
38 C.F.R. § 4.55 provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions, here it appears that the veteran may 
suffer from both a sensory deficit and a muscular deficit.  
Sensation arguably serves a different function than does 
muscular strength.  As such, the specific nerves involved 
should be identified, and information sufficient for rating 
purposes should be provided, such as whether there is 
complete or incomplete paralysis, and if incomplete, whether 
it is mild, moderate, or severe.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters of record do not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required.  With particular regard to the second element of 
Vazquez described above, the Board notes that the regulations 
pertaining to the muscle injuries were amended during the 
pendency of this appeal, on July 3, 1997.  The notice letter 
should also advise the veteran of the provisions of both the 
former and current versions of the regulations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
injuries to the following muscle groups:
a.	Muscle Group XV
b.	Muscle Group XIII
c.	Muscle Group X

Ask the examiner to discuss all findings 
in terms of the pertinent diagnostic 
codes.  Both the current and former 
versions of DC 5310, DC 5313, DC 5315, 
and the corresponding current and former 
definitions described in  38 C.F.R. 
§ 4.56 must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

The examiner should also fully describe 
any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his right lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

2. Schedule the veteran for a 
neurological examination in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the veteran's muscle injuries of 
the right leg.  To the extent possible, 
the examiner should attempt to 
distinguish any nerve involvement due to 
the veteran's shrapnel injuries from the 
neuropathy caused by his diabetes.  Each 
affected nerve should be identified with 
specificity in order to allow the 
assignment of the approximate diagnostic 
code.  (Refer to diagnostic codes 8521 
through 8540).  The examiner should state 
whether the function affected by the 
nerve disability is the same or different 
than the function affected by the 
muscular injuries.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

3.  Send the veteran a corrective notice 
letter that advises the veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the veteran with all 
both versions of the rating criteria 
pertaining to muscle injuries (the 
version in effect prior to July 3, 1997 
and the current version of the 
regulations, effective July 3, 1997). The 
veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


